Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.16.a POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this15th day of December, 2008. /s/Patrick P. Coyne Patrick P. Coyne POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 15th day of December, 2008. /s/Thomas L. Bennett Thomas L. Bennett POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this15th day of December, 2008. /s/John A. Fry John A. Fry POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this15th day of December, 2008. /s/Anthony D. Knerr Anthony D. Knerr POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this15th day of December, 2008. /s/Lucinda S. Landreth Lucinda S. Landreth POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this15th day of December, 2008. /s/Ann R. Leven Ann R. Leven POWER OF ATTORNEY I, the undersigned member of the Board of Trustees of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, David P. O'Connor and Richard Salus, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 15th day of December, 2008. /s/Janet L. Yeomans Janet L. Yeomans POWER OF ATTORNEY I, the Chief Financial Officer of Delaware Group Foundation Funds ("Foundation Funds"), hereby constitute and appoint David F. Connor, Patrick P. Coyne, and David P. O'Connor, and each of them singly, my true and lawful attorneys-in-fact, with full power of substitution, and with full power to each of them, to sign for me and in my name in the appropriate capacity the Foundation Funds Registration Statement on Form N-14 with respect to the reorganization of Delaware Group Equity Fund Is Delaware Balanced Fund into Foundation Funds Delaware Moderate Allocation Portfolio, and generally to do all such things in my name and on my behalf in connection therewith as said attorneys-in-fact deem necessary or appropriate, to comply with the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and all related requirements of the Securities and Exchange Commission. I hereby ratify and confirm all that said attorneys-in-fact or their substitutes may do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this instrument as of this 15th day of December, 2008. /s/Richard Salus Richard Salus
